Citation Nr: 0328119	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel                 




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He died on June [redacted], 2001.  The appellant is 
his widow.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a November 2001 rating decision that denied 
the appellant's claim for service connection for the cause of 
the veteran's death and for Dependents' Educational 
Assistance under Chapter 35 of the United States Code.  The 
appellant submitted a notice of disagreement in January 2002, 
and a statement of the case was issued in June 2002.  The 
appellant perfected the appeal by filing a substantive appeal 
(VA Form 9) in July 2002.  

In a subsequent rating decision in June 2002, the RO granted 
the appellant's claim for Dependent's Educational Assistance.  
As the Chapter 35 issue is no longer before the Board, the 
issue remaining on appeal is limited to service connection 
for the cause of the veteran's death.  


REMAND

In the appellant's July 2002 substantive appeal, she pointed 
out that only one VA medical opinion (dated in May 2002 from 
the Columbia, South Carolina, VA Medical Center (VAMC)), had 
been considered, but that the evidence should include medical 
records from three different VAMCs.  The law provides that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, an attempt must be made to obtain records from 
the two other VA medical facilities identified by appellant, 
along with any other outstanding VA records, that may be 
pertinent to the pending appeal.  See 38 U.S.C.A. 
§ 5103A(a)(b).

In addition to the VA medical records identified above, an 
attempt must be made to obtain any outstanding private 
medical records pertinent to this claim.  Specifically, the 
appellant stated in July 2002 that a former attorney had 
represented the late veteran and had had outside doctors 
examine him.  She said that these records should be gathered 
as evidence.  Accordingly, an attempt must be made to obtain 
these medical records and any other outstanding private 
medical records.  This action is consistent with VA's duty 
under the Veterans Claims Assistance Act of 2000 (VCAA) which 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
identifies and authorizes VA to obtain.  See 38 U.S.C.A. 
§ 5103A(b). 

Further, the appellant remarked that the evidence should 
include a 1986 decision from the Social Security 
Administration.  Although a decision by the SSA is not 
controlling with respect to VA's determination, it like other 
pertinent evidence cannot be ignored and, to the extent its 
conclusions are not accepted, the Board should give reasons 
and bases for its decision.  38 U.S.C.A. § 5103(a), (b); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Accordingly, the SSA 
decision and underlying medical records should be obtained.  
See 38 U.S.C.A. § 5103A(b).

Finally, the Board points out that, in a letter dated August 
2001, the RO requested that the appellant provide further 
information and/or evidence to support her claim for the 
cause of the veteran's death within 60 days of the date of 
the letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The letter also indicated that, if the 
appellant did not respond within the 60-day period, the RO 
would adjudicate the claim on the basis of the evidence of 
record and the RO did, in fact, adjudicate the claim in 
November 2001.  However, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the letter providing for a 60-day response 
period, like those providing for a 30-day response period, 
are similarly inconsistent with 38 U.S.C. § 5103.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that a full year is allowed to submit the additional 
information and/or evidence requested. 

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should obtain from the SSA a 
copy of its 1986 decision regarding the 
late veteran's disability claim, along 
with the medical evidence on which the 
decision was based.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request from all 
identified VAMCs copies of all records 
pertaining to the late veteran's 
treatment, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.  

3.  The RO should send the appellant a 
letter requesting that she provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, to include the 
location of all VA medical facilities 
where the veteran received treatment, 
along with the name and present address of 
the late veteran's former attorney who 
arranged for the veteran to be examined by 
outside physicians.  The RO should offer 
assurance to the appellant that it will 
attempt to obtain the evidence if 
sufficient information and, if necessary, 
authorization, is provided.  The RO should 
also invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond.    

4.  If the appellant responds, the RO 
should assist her in obtaining any 
identified private evidence by following 
the procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must issue to the 
appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003) and full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



